                                            Case 3:20-cv-04493-JD Document 14 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                   Case No. 20-cv-04493-JD
                                         DREVALEVA,
                                   8                     Plaintiff,                           ORDER REVOKING PLAINTIFF’S
                                   9                                                          IFP STATUS
                                                  v.
                                  10
                                         THE U.S. IMMIGRATION &
                                  11     NATURALIZATION SERVICE,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In Tatyana Drevaleva’s pending appeal, the Ninth Circuit made a limited referral back to
                                  14   this Court to determine whether a prior grant of in forma pauperis status should continue, or
                                  15   whether the appeal is frivolous or taken in bad faith. Dkt. No. 13.
                                  16          An indigent party who cannot afford the expense of pursuing an appeal may file a motion
                                  17   for leave to proceed in forma pauperis. Fed. R. App. P. 24(a); 28 U.S.C. § 1915(a)(1). Pursuant
                                  18   to Federal Rule of Appellate Procedure 24(a), “a party to a district-court action who desires to
                                  19   appeal in forma pauperis must file a motion in the district court.” The party must attach an
                                  20   affidavit that (1) shows in detail “the party’s inability to pay or to give security for fees and costs,”
                                  21   (2) “claims an entitlement to redress,” and (3) “states the issues that the party intends to present on
                                  22   appeal.” Fed. R. App. P. 24(a)(1). But even if a party provides proof of indigence, “[a]n appeal
                                  23   may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good
                                  24   faith.” 28 U.S.C. § 1915(a)(3). An appeal is in “good faith” where it seeks review of any issue
                                  25   that is “non-frivolous.” Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). An
                                  26   issue is “frivolous” if it has “no arguable basis in fact or law.” See O’Loughlin v. Doe, 920 F.2d
                                  27   614, 617 (9th Cir. 1990).
                                  28
                                           Case 3:20-cv-04493-JD Document 14 Filed 01/25/21 Page 2 of 2




                                   1          The appeal is frivolous. Drevaleva’s complaint seeks to compel the United States

                                   2   Citizenship and Immigration Services to posthumously grant permanent residency to Valentina

                                   3   Volkova, an individual who moved to the United States from Ukraine and died before her Green

                                   4   Card interview. Dkt. No. 1. But Drevaleva, who was a friend of Volkova’s, cannot plausibly

                                   5   allege that she meets the requirements for the extraordinary remedy of mandamus relief. See Dkt.

                                   6   No. 8 at 2 (citing Lowry v. Barnhart, 329 F.3d 1019, 1021 (9th Cir. 2003); Patel v. Reno, 134 F.3d

                                   7   929, 931 (9th Cir. 1998)). Drevaleva’s Article III standing for this action is also highly

                                   8   questionable.

                                   9          Plaintiff’s action has no arguable basis in fact or law, and her in forma pauperis status is

                                  10   consequently revoked. The Clerk is requested to forward this order to the Ninth Circuit in Case

                                  11   No. 20-17522.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 25, 2021

                                  14

                                  15
                                                                                                    JAMES DONATO
                                  16                                                                United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
